Citation Nr: 0827640	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for osteoarthritis of the left knee, status-post 
surgical absence, left lateral meniscus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.

3.  Entitlement to service connection for osteoarthritis of 
the right knee.

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had reserve service from June 1964 to June 1970 
with active duty for training (ACDUTRA) from July 1964 to 
December 1964.  The veteran also had active service from July 
1977 to September 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the St. Petersburg, Florida RO.

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for May 
2008, but the veteran failed to report for the hearing and 
made no attempt to reschedule the hearing.  Thus, the Board 
finds the veteran's request for a hearing to be withdrawn.  
38 C.F.R. § 20.704(d) (2007).

The issues of entitlement to service connection for 
osteoarthritis of the right knee and degenerative changes of 
the lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability has not resulted in 
more than slight impairment due to lateral instability or 
subluxation.

2.  The veteran's left knee range of motion on flexion was 
limited to 100 degrees with pain on use while the veteran's 
range of motion on extension was "normal."  

3.  The veteran experiences locking, effusion, edema, 
crepitus, tenderness, abnormal gait, and limitation of motion 
of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for osteoarthritis of the left knee, status-post 
surgical absence, left lateral meniscus, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2007).

2.  The criteria for a separate 10 percent rating for 
arthritis, limitation of motion of the left knee, are met for 
the entire period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2007) 
VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-98 (1998).

3.  The criteria for an initial evaluation in excess of 10 
percent for instability of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Disability

The veteran in this case contends that he is entitled to an 
initial evaluation in excess of 20 percent for osteoarthritis 
of the left knee.  The veteran was originally granted service 
connection for this disability in a rating decision dated 
September 2003.  The RO evaluated the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5258 as 20 
percent disabling, effective January 27, 2003.  The 
hyphenated code is intended to show that the veteran's 
disability includes both traumatic arthritis (Diagnostic Code 
5010) and dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
(Diagnostic Code 5258).  38 C.F.R. § 4.71a.

During the pendency of this appeal, the veteran was also 
granted a separate rating under Diagnostic Code 5257 for 
laxity of the medial collateral ligament, left knee, as 
secondary to the service-connected osteoarthritis disability 
of the left knee.  In a December 2007 rating decision, the RO 
separately evaluated the veteran's left knee instability as 
10 percent disabling, effective May 15, 2007.  Since this did 
not constitute a full grant of the benefit sought, this 
appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38-9 
(1993). 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Based on 
the evidence of record, the Board finds that "staged" 
ratings are not warranted in this case beyond what was 
assigned to the veteran by the RO.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5257 requires a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

Diagnostic Code 5260 provides a non-compensable rating where 
flexion is limited to 60 degrees.  A 10 percent evaluation is 
warranted where flexion is limited to 45 degrees, while a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation is warranted where 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to five degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent evaluation is assigned where 
extension is limited to 15 degrees.  A 30 percent rating is 
assigned where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees, and a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
left knee.  When a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be assigned if 
the veteran has limitation of motion which is at least non-
compensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  
The Board has considered all of the evidence of record.  The 
first pertinent post-service VA treatment note is dated July 
2003.  The veteran presented to VA at that time for a 
Compensation and Pension (C&P) Examination.  With respect to 
the veteran's left knee, he reported pain, weakness, 
stiffness, swelling, heat, instability, weekly falls, and 
locking.  The veteran stated that he was no longer able to 
squat, ride a tractor, or put on his socks.  The veteran 
indicated that he took Vioxx daily and had at least 15 
steroid injections in the last 12 years.  The veteran 
obtained little relief from his symptoms with these 
treatments.  

The Board notes that the veteran is an osteopathic physician.  
The veteran stated that it took him at least three days to 
recover from working a 12-hour shift in the emergency room 
and that he lost 60 shifts in the last year due to knee pain.  
The veteran described his pain as constant and severe.  
Precipitating factors for pain included prolonged sitting and 
climbing stairs.  According to the veteran, he did not 
experience flare-ups, but he allegedly dislocated his knee 
either three times in the last ten years or five times in the 
last five years.  The last knee dislocation occurred in 2000.  
The veteran wore a left knee brace to prevent spontaneous 
dislocation.

Upon physical examination, the examiner noted the presence of 
edema, popping, effusion, and crepitus.  The veteran's gait 
was abnormal with a mild limp when stepping on the left leg.  
No evidence of ankylosis or inflammatory arthritis was 
observed.  Range of motion testing for the left knee was 
interpreted to be 100 degrees on flexion.  No evidence of 
painful motion or instability was found.  X-rays taken at the 
time of the examination showed moderate osteoarthritis.  The 
impression was moderate osteoarthritis of the left knee.

The veteran was afforded another VA C&P examination in May 
2007.  As a preliminary matter, the Board points out that 
there is no additional evidence of record for the period 
January 2003 to May 2007.  Furthermore, the veteran has not 
identified any outstanding medical records that would be 
pertinent to his claim and that are not currently associated 
with the claims file.

The examiner reviewed the veteran's claims file at the time 
of the examination.  The veteran indicated that he stopped 
working in the emergency room due to the amount of standing 
and strenuous activity required.  The veteran indicated that 
he worked in a pain clinic three days per week.  The veteran 
was able to perform activities of daily living, but was 
unable to lift more than 20 pounds or walk more than one-
quarter of a mile.  The veteran still played golf.  The 
veteran described his left knee pain as a "steady aching 
throb with sometimes a sharp stabbing pain."  He reported 
occasional redness, swelling, locking, and giving way.  His 
pain was exacerbated by use and movement.  In the past, the 
veteran wore a knee brace, but obtained little relief with 
its use.  

Upon physical examination, the examiner observed tenderness 
over the medial joint line, anteromedial joint line, and 
popliteal fossa of the left knee with a sensation of 
fullness.  There was evidence of crepitus and some laxity of 
the medial collateral ligament of the left knee.  The 
McMurray Test was equivocally positive.  No evidence of 
swelling, effusion, erythema, local heat, deformity, muscle 
atrophy, weakness, fatigue, or ankylosis was found, and the 
Lachman Test was negative.  Range of motion on flexion was 
100 degrees.  Range of motion on extension was "normal."  
The examiner noted complaints of pain on repetitive motion, 
but found no additional loss of range of motion.  X-rays 
taken at the time of the examination showed severe 
osteoarthritis and suprapatellar effusion.  The impression 
was severe osteoarthritis of the left knee, status-post 
meniscectomy. 

Given the evidence of record, the Board concludes that 
preponderance of the evidence is against a finding for an 
initial evaluation in excess of 20 percent for a left knee 
disability under Diagnostic Code 5258.  The veteran is 
already receiving the maximum available rating under this 
code provision.

The Board notes that pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2007).  It is possible, however, for a veteran to have 
separate and distinct manifestations attributable to the same 
injury, which would permit a rating under several diagnostic 
codes.  The critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Here, however, the Board concludes that 
impermissible pyramiding would result if the veteran was 
rated separately under Diagnostic Code 5259 for removal of 
semilunar cartilage, symptomatic, since he would be 
compensated twice for the same symptoms pertaining to the 
cartilage under different codes.

In considering other applicable code provisions, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  For instance, the 
veteran is capable of observing that his left knee is painful 
with activity or movement.

The veteran, by virtue of his training as an osteopathic 
physician, is also competent and qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Cf. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  
  
The Board acknowledges that the veteran experienced 
instability of the left knee.  To this end, the veteran was 
awarded a separate 10 percent evaluation under Diagnostic 
Code 5257 in December 2007 to address these symptoms.  The 
Board notes that the veteran described his knee disability 
generally as "severe" in the July 2004 notice of 
disagreement.  The veteran also reported a history of 
frequent falls and dislocations to VA examiners.  The veteran 
indicated in July 2003 that the last dislocation occurred in 
2000, prior to the filing of the current claim.  The veteran 
also reported that he received numerous steroid injections in 
the last 12 years to his knee, although he has not provided 
any medical records documenting these injections or provided 
information which would allow VA to obtain the records. 

It is also pointed out that the veteran did not identify the 
knee or knees that received the injections, nor did he 
indicate that any of the injections occurred during the 
pendency of this claim.
 
VA examined the veteran on two separate occasions and on one 
occasion, some laxity of the medial ligament was noted; 
however, none of the medical evidence of record described the 
veteran's instability as "moderate" or "severe," despite 
the veteran's claims that he fell or dislocated his knee on 
multiple occasions during the past decade.  Moreover, the 
first VA examiner did not find instability of the service-
connected knee.  Accordingly, the Board finds that the 10 
percent evaluation for instability of the knee was properly 
assigned as of the date of the first showing of instability, 
which was May 15, 2007.  As the 2003 VA examination reported 
that there was no instability of the knee and there is no 
evidence to the contrary until May 15, 2007, a 10 percent 
evaluation prior to that date cannot be granted 

The Federal Circuit held in Buchanan, supra, that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony incredible.  Id. at 1336.  As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

The veteran is competent to report that he received numerous 
steroid injections, dislocated his knee on multiple 
occasions, or had weekly episodes of falling.  However, there 
is no evidence in the claims folder, other than the veteran's 
own statements, that described the veteran's instability as 
"moderate" or "severe," although the veteran has had 
several VA examinations.  As the examination reports were 
based on physical examinations of the veteran by examiners 
versed in conducting examinations for VA rating purposes, the 
Board finds that they are entitled to greater probative value 
on the issue of severity of the left knee conditions.  Thus, 
the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for instability of the 
left knee under Diagnostic Code 5257.

The Board also notes that the veteran generally described his 
knee disability as "severe" in the notice of disagreement 
and that severe osteoarthritis was shown in a recent VA 
examination, but the range of motion demonstrated by the 
veteran does not meet the applicable criteria for a 
compensable rating under Diagnostic Codes 5260 or 5261.  
However, a separate 10 percent evaluation is assigned for 
arthritis under Diagnostic Code 5003 based on limitation of 
motion with pain in addition to the 20 percent rating already 
assigned for the veteran's cartilage symptoms and the 10 
percent already assigned for instability.  Pursuant to 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis), arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes, however, if the limitation of 
motion is noncompensable under the appropriate codes, a 
rating of 10 percent is for application for each major joint 
(including the knee) affected by limitation of motion if 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

These ratings fully account for the symptoms experienced by 
the veteran.  The Board therefore finds that the veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for a left knee disability under Diagnostic Codes 5260 or 
5261.  Normal range of motion on flexion and extension is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  As noted 
previously, a 30 percent evaluation is contemplated under 
Diagnostic Code 5260 where flexion is limited to 15 degrees.  
Range of motion testing on flexion remained unchanged at 100 
degrees at the time of the July 2003 and May 2007 VA C&P 
examinations.  Likewise, the Board notes that Diagnostic Code 
5261 is not for application here as the veteran's range of 
motion on extension was described as "normal" in May 2007.  
The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination and pain on movement.  The most recent VA 
examination results noted functional loss due to pain on 
repetitive motion, however, the point at which pain set in 
does not qualify the veteran for a higher evaluation under 
the rating criteria for limitation of motion.

Diagnostic Code 5256 is not applicable in this case as there 
is no medical evidence of record showing that the veteran 
currently has ankylosis of the left knee.  Rather, both VA 
C&P examinations in July 2003 and May 2007 specifically found 
no evidence of ankylosis.  Similarly, Diagnostic Code 5262 is 
not applicable as there is no medical evidence of record to 
demonstrate impairment of the veteran's tibia or fibula.

The Board finds that the severity of the veteran's left knee 
disability is contemplated in the currently assigned 
disability evaluations.  Therefore, the Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected left knee disability that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran stated that he 
missed approximately 60 shifts in the past year because of 
his left knee disability, the veteran still worked three days 
per week in the pain clinic.  As there is no indication in 
the record as to why the veteran's case is not appropriately 
rated under the schedular criteria, extraschedular 
consideration is not warranted in this case.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine where 
applicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An initial letter from the RO dated March 2003 informed the 
veteran of the type of evidence needed to substantiate his 
service connection claim as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
the Board finds that the veteran's claim has been 
substantiated, and additional notice is not required.

In addition, the veteran's service treatment records have 
been obtained.  The veteran's post-service treatment records 
have been obtained and he was afforded multiple VA C&P 
examinations in connection with the claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.
 

ORDER

An initial evaluation in excess of 20 percent for 
osteoarthritis of the left knee, status-post surgical 
absence, left lateral meniscus, is denied.

A separate 10 percent evaluation for limitation of motion of 
the left knee is granted for the entire period of time 
covered by this appeal. 

An initial evaluation in excess of 10 percent for instability 
for the left knee is denied.


REMAND

The veteran also contends that his osteoarthritis of the 
right knee and degenerative changes of the lumbar spine are 
related to service.  In the alternative, the veteran asserts 
that these disabilities are secondary to his service-
connected left knee disability.  Specifically, the veteran 
stated that his right knee and back pain occurred as a result 
of falling down on steel decks and ladders on active duty.  
In addition, the veteran contends that he altered his gait to 
compensate for his knee and back pain.  According to the 
veteran, this altered gait resulted in further injury. 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Service 
connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

As a preliminary matter, the veteran claimed in his 
application for compensation that he served in the Army 
Reserves from March 1990 to June 2000.  It is unclear from 
the evidence of record whether the RO attempted to verify 
this claimed period of reserve service.  Thus, the RO should 
contact the appropriate Federal agency and/or service 
department and attempt to verify all periods of ACDUTRA and 
INACDUTRA.  If reserve service, particularly from March 1990 
to June 2000, can be verified, the RO should also obtain any 
and all service treatment records (STRs) associated with this 
period of reserve service. 

Service treatment records (STRs) associated with the claims 
file showed no evidence of a diagnosis of or treatment for a 
right knee disability.  

The first in-service evidence of a back condition is dated 
August 1978.  X-rays taken at that time were interpreted to 
show levoscoliosis of the lumbar spine.
The veteran reported to sick call in December 1979 with 
"chronic" back problems.  The onset of these problems, 
according to the veteran, began while the veteran was 
stationed in Japan.  The veteran reported pain, discomfort, 
and decreased range of motion of the lumbar spine.  On 
physical examination, range of motion on flexion was normal, 
but palpitation of the paraspinous muscles revealed 
tenderness in the upper lumbar region and a moderate degree 
of spasm.  The examiner opined that the veteran had a 
postural low back strain.  The examiner prescribed back 
exercises.  

The first pertinent post-service treatment note is dated July 
2003.  The veteran was afforded a VA C&P examination for the 
purpose of assessing any spinal disabilities.  X-rays taken 
at the time of the examination showed mild degenerative 
changes and scoliosis.  The veteran was also afforded a 
second C&P examination in July 2003 to assess any joint 
abnormalities.  X-rays taken at the time of the examination 
showed mild osteoarthritis of the right knee.  The examiner 
opined that it was not as likely as not that the veteran's 
back disability was secondary to his "bilateral knee 
condition."  In support of this contention, the examiner 
found no evidence of a leg length discrepancy.

The veteran was also afforded a C&P examination in May 2007 
for the purpose of assessing any spinal disabilities.  The 
veteran's claims file was reviewed at that time.  X-rays of 
the right knee were interpreted to show moderate 
osteoarthritis while x-rays of the lumbar spine showed 
degenerative disc disease and scoliosis.  The examiner opined 
that the veteran's "disabilities" were less likely than not 
caused by or the result of his service-connected left knee 
condition.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2 (2007).

The Board notes that the July 2003 and May 2007 VA C&P 
examinations are inadequate for evaluation purposes because 
the opinions provided failed to fully address whether the 
veteran's claimed right knee and low back disabilities are 
related to service or aggravated by a service-connected 
disability.  Thus, the RO should schedule the veteran for new 
VA examinations to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
Federal agency and/or service department 
to request verification of all periods of 
the veteran's active and reserve service, 
to include all periods of ACDUTRA and 
INACDUTRA from March 1990 to June 2000.  
The RO should also obtain any and all 
service treatment records associated with 
the period(s) of verified reserve service.  
These records should be associated with 
the claims file.

2.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination in order to diagnose any and 
all back disabilities, to include 
degenerative joint or disc disease and 
scoliosis.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has scoliosis.  If not, the 
examiner is asked to comment on the August 
1978 service treatment record, as well as 
the July 2003 and May 2007 VA C&P 
examination reports.  

If the examiner finds that the veteran 
currently has scoliosis, the examiner is 
asked to express an opinion as to when the 
veteran's scoliosis was first manifested 
(i.e., prior to service, in service, or 
after service).  The examiner is also 
asked to express an opinion as to whether 
the veteran's scoliosis is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the scoliosis is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.  

If the examiner determines that the 
veteran's scoliosis is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the scoliosis which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the veteran's scoliosis 
did not increase in severity during 
service, the examiner should indicate as 
such.  

In addition to the above, the examiner is 
asked to express an opinion as to whether 
the veteran has degenerative joint or disc 
disease and if so, whether the claimed 
degenerative joint or disc disease is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's active military service.  

Finally, the examiner is asked to provide 
an opinion as to whether the veteran's 
claimed back disability, to include 
scoliosis and degenerative disc or joint 
disease, is at least as likely as not 
(i.e., 50 percent or greater possibility) 
proximately due to or the result of, or 
aggravated by a service-connected 
disability.  The examiner must provide a 
complete rationale for any stated opinion.

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination in order to diagnose any and 
all right knee disabilities, to include 
osteoarthritis.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran's 
claimed right knee disability, to include 
osteoarthritis, is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
active military service.  

The examiner is also asked to express an 
opinion as to whether the veteran's 
claimed right knee disability, to include 
osteoarthritis, is at least as likely as 
not (i.e., 50 percent or greater 
possibility) proximately due to or the 
result of, or aggravated by a service-
connected disability.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


